Per Curiam. Judgment for 8100 against appellant in a suit by appellee for malicious prosecution, is the subject of this appeal. Appellant contends that the court erred in admitting improper evidence. We find, however, that the evidence was part of res gestee. Ha ism-m was arrested on complaint of Biumenfeldt’s wife, and several other parties were proven to have taken a more or less conspicuous part. What took place at the time of and during the disturbance was material on the question of probable cause, and the admission thereof was necessary to an intelligent judgment in the case. We are not prepared to say that the finding of want of probable cause was produced by a misconception of the evidence. Mor do we perceive any fault in the instructions. The judgment is affirmed. Judgment affirmed.